Citation Nr: 1418197	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-18 435A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an extension of the delimiting date for Chapter 30 educational assistance benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to August 1998.

In July 2013, the Veteran testified during a hearing held at the RO before the undersigned.  At the conclusion of the hearing he submitted additional evidence accompanied by a waiver of initial RO review.  


FINDINGS OF FACT

1.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits began on September 1, 1998, and ended on September 1, 2008.  

2.  A left knee disability prevented the Veteran him from initiating or completing an educational program for a 30 month period, beginning in August 1998, one month prior to the commencement of his period of basic eligibility, and ending in January 2000.  


CONCLUSION OF LAW

The criteria for a 29 month extension of Chapter 30, Title 38, United States Code educational assistance benefits have been met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7050, 21.7051 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an extension of his period of eligibility to use Chapter 30 educational assistance benefits.  He contends that he severely injured his knee prior to discharge from active duty and that the knee disability prevented him from enrolling in college.  He states that when he tried to re-enroll for education programs in "2005 or 2007," he was informed that he only had "a couple months" of eligibility remaining.  During the hearing, he asserted that he was entitled to an additional 29 months of eligibility.  However, he also asked for 5 years of additional eligibility; arguing that it would take 5 years to complete the educational programs. 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of a veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of a veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which a veteran meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. 
§ 21.7042(b) and 38 C.F.R. § 21.7044(b).  38 U.S.C.A. § 3031(a); 38 C.F.R. 
§ 21.7050(a).  

VA regulations allow for an extension of the ten-year delimiting period upon a showing that a veteran timely applied for the extension and upon a showing that he or she was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  38 C.F.R. 
§§ 21.1033(c); 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a Veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes he was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2).  

Here, the Veteran's delimiting date for use of Chapter 30 educational benefits was September 1, 2008.  He submitted a timely application for benefits in September 2008 since the application was received within one year of the delimiting date.  Medical evidence dated in August 2000 reflects that he was seen with a two-year history of left knee pain and a diagnosis of a complex tear in the left medial meniscus.  He underwent an arthroscopic medial meniscectomy, and upon discharge was directed to undergo physical therapy.  

Among the physical therapy records is an August 21, 2000 note.  It states that the Veteran was 12 days post-surgery and had "no complaints."  There was trace effusion, all puncture wounds were well healed, and he had range of motion from 0 to 120 degrees.  He was directed to continue physical therapy but could "return to Class III work restrictions."  He was further directed to return in five to six weeks.  In an October 12, 2000 Memorandum, the Chief physical therapists reported that physical therapy was completed because he "failed to continue with care, status unknown."  

VA provided a form for his physician to complete and return to determine whether the Veteran indeed was prevented from school attendance.  Prior to offering his opinion, the physician stated that he had reviewed medical evidence and documents provided by the Veteran.  The physician, Dr. F. K., completed the form in July 2011.  He stated that the Veteran's school attendance was prevented due to a complex tear of the medial meniscus.  The physician also stated that he was disabled due to pain for two years prior to a surgery on August 10, 2000, and was further disabled during a six month period of recovery following the surgery.  

The Board has considered the relevant lay and medical evidence, and after affording the Veteran the benefit of the doubt, finds that the criteria for extension of Chapter 30 educational assistance benefits have been met.  While there is no contemporaneous documentation showing the severity of the left knee disability for two years prior to the August 2000 surgery and six months post-surgery, the Board cannot supplement the record with unsubstantiated medical conclusions. 

Moreover, while there are physical therapy records which appear to suggest that the Veteran's left knee disorder healed within a short period following surgery, he has testified and Dr. F. K. has stated that he was incapacitated for six months following surgery.  In situations like these, where the evidence is essentially evenly balanced both for and against the claim, the application of the benefit-of-the-doubt doctrine requires that any doubt be resolved in his favor.

The Board therefore accepts that the type of schooling desired by the Veteran was prevented due to his service-connected left knee disability.  For these reasons and bases, an overall view of the records establishes that he is entitled to an additional 29 months of Chapter 30 educational assistance benefits.  

To the extent that the Veteran contends that a five-year extension is warranted to afford him time to complete his studies, the facts do not show that he was prevented from initiating or completing a chosen program for any period beyond the 29 months described above.  The Board does not have discretion to award an extension for solely equitable or practical grounds and is bound by the law.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), imposes obligations on VA in terms of its duties to notify and assist claimants.  However, the provisions of the VCAA are not applicable in cases, such as this, where the sole issue is extension of a delimiting date under Chapter 30 because a request for extension of a delimiting date is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100, et seq. Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002).   

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  Here, the Veteran was notified of the information and evidence necessary to substantiate the claim in an October 2008 letter.  Specifically, he was advised to identify or provide medical evidence showing that he was prevented from initiating or undertaking a course of education as a result of service-connected disability.  

The Veteran provided medical evidence in support of the claim.  In addition, he provided credible testimony during the July 2013.  The Board is granting part of the benefit sought on appeal.  There is no reasonable possibility than any additional assistance that VA could provide would substantiate his claim for a period of eligibility to Chapter 30 educational benefits in excess of 29 months.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 C.F.R. 
§ 21.1031 or § 21.1032.   


ORDER

Entitlement to an additional 29 months, but no more, of educational assistance benefits under Chapter 30, Title 38, United States Code, is granted.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


